Case: 1:18-cv-03673 Document #: 119-5 Filed: 03/19/21 Page 1 of 12 PageID #:1378




                  Exhibit 3 to
            Settlement Agreement
 Case: 1:18-cv-03673 Document #: 119-5 Filed: 03/19/21 Page 2 of 12 PageID #:1379




UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

         NOTICE OF CLASS ACTION, PROPOSED SETTLEMENT
           AGREEMENT, AND FINAL APPROVAL HEARING.

 If you are African American and/or Black and were employed by Edward
 D. Jones & Co., L.P. (“Edward Jones”) as a licensed, field-based Financial
 Advisor (as defined in the settlement agreement) eligible to serve Edward
 Jones clients and earn commissions at any time between May 24, 2014 and
 December 31, 2020, a class action settlement will affect your rights.
      A federal court has authorized this notice. This is not a solicitation from a lawyer.
On [PRELIMINARY APPROVAL DATE], Judge Andrea R. Wood of the U.S. District Court
for the Northern District of Illinois granted preliminary approval of a proposed class action
settlement in the lawsuit Bland, et al. v. Edward D. Jones & Co., L.P., et al., 18-cv-3673. The
Court ordered this notice to inform you of your rights and options under the Settlement.

The proposed Settlement will provide a Settlement Fund of $34 million for a class of African
American and/or Black Financial Advisors (“FAs”) to resolve claims of race and color
discrimination and retaliation against Edward Jones. The proposed settlement will also provide
programmatic relief to increase opportunities for African American and/or Black FAs.

You are receiving this notice because Edward Jones’s records indicate that you self-identify
as being “Two or More Races (Not Hispanic or Latino).” If one of your races is African American
or Black and you were employed by Edward Jones as a Financial Advisor (as defined in the
Settlement Agreement) at any time between May 24, 2014 and December 31, 2020, you are a
Class Member and you may participate in the Settlement.


                       Your Legal Rights and Options in this Settlement:
  Submit a               If you meet the Class definition and wish to participate in the
  Verification Form      Settlement and be eligible to receive money from the Settlement, you
                         must complete and mail back the attached Verification Form.

                           If you choose to participate, you will give up your rights to sue Edward
                           Jones separately for the legal claims covered by this Settlement.

                           The Court still must decide whether to approve the Settlement. If the
                           Court approves the Settlement, you will be mailed a separate notice
                           about your rights and a claim form you must timely submit to seek
                           money from the Settlement.
Case: 1:18-cv-03673 Document #: 119-5 Filed: 03/19/21 Page 3 of 12 PageID #:1380




Exclude Yourself         If you meet the Class definition, you may opt out of the Settlement's
(Opt Out)                monetary relief, receive no money from the Settlement, and keep
                         your rights to sue Edward Jones separately for the claims in this
                         lawsuit.

                         You must opt out, or seek exclusion from, the Settlement by [30 days
                         after mailing Notice].

Comment or               If you meet the Class definition, you may write to the Court about
Object                   your view of the Settlement or why you don’t think it is fair.

                         You must object to the Settlement by [30 days after mailing Notice]


•   These rights and options – and the deadlines to exercise them – are explained in this notice.




                                              2
 Case: 1:18-cv-03673 Document #: 119-5 Filed: 03/19/21 Page 4 of 12 PageID #:1381




                                                   What This Notice Contains
                                                     TABLE OF CONTENTS



1.    Purpose of This Notice ............................................................................................................ 3
2.    Background: About the Lawsuit ............................................................................................. 3
3.    Class Definition ....................................................................................................................... 4
4.    Summary of Settlement Terms ................................................................................................ 4
5.    How to Proceed: Your Options ............................................................................................... 5
6.    Release ..................................................................................................................................... 8
7.    How Will My Settlement Award Be Calculated? ................................................................... 8
8.    Are There Tax Consequences for Any Money I Might Get? .................................................. 9
10.      Terms and Payments Specific to the Named Plaintiffs ...................................................... 10
11.      The Final Approval Hearing .............................................................................................. 10
12.      Getting More Information .................................................................................................. 11



 1.         Purpose of This Notice

 The purpose of this notice is to inform you about: (i) this lawsuit, (ii) the Settlement and
 Settlement Class definition that the Court has preliminarily approved, and (iii) your legal rights
 and options in connection with the Settlement and a hearing to be held before the Court on [date
 of Final Approval Hearing], to consider the fairness, reasonableness, and adequacy of the
 Settlement and related matters. This notice also describes what you must do in order to
 participate in the Settlement, the steps to be taken by those who meet the Class definition and wish
 to be excluded from the Class or to object to the Settlement, and for those who remain in the
 Class, the steps necessary to seek a share of the Settlement Fund if the Court approves the
 Settlement.

 2.         Background: About the Lawsuit

 Plaintiff Wayne Bland, an African American Financial Advisor employed by Edward Jones,
 retained Class Counsel to represent him with respect to his individual and potential class-wide
 claims of race discrimination and retaliation in employment. On November 23, 2016, on Plaintiff
 Bland’s behalf, Class Counsel filed a representative charge of discrimination with the Equal
 Employment Opportunity Commission. On May 24, 2018, Plaintiff Bland filed a class action
 lawsuit alleging that Edward Jones employed Firm-wide policies and practices that harm African
 American financial advisors and result in racial disparities in pay and attrition. Over time, the
 lawsuit was amended to add additional individual and class claims under federal anti-
 discrimination laws and to add Plaintiffs Felicia Slaton-Young and Nyisha Bell. Together

                                                                         3
 Case: 1:18-cv-03673 Document #: 119-5 Filed: 03/19/21 Page 5 of 12 PageID #:1382




 Plaintiffs Bland, Slaton-Young, and Bell are called “Named Plaintiffs” because they brought the
 lawsuit seeking to represent a group (or “class”) of similarly situated current and former African
 American and/or Black Financial Advisors employed by Edward Jones. The Third Amended
 Complaint describes Plaintiffs’ claims and can be found at [class website – name TBD]. The
 lawsuit is known as Bland, et al. v. Edward D. Jones & Co., L.P., 18-cv-3673 (N.D. Ill.).

 Edward Jones denied and continues to deny all of the allegations and claims asserted in this
 lawsuit, including alleged liability under federal, state, or local anti-discrimination laws, and
 denies that the Named Plaintiffs or Class Members are entitled to any relief. The Court has not
 made and will not make any determination on the merits of this matter or decide who is right
 and who is wrong. By entering into the proposed Settlement, Edward Jones does not admit any
 wrongdoing. The Settlement resolves claims of race and color discrimination, harassment, and
 retaliation in terms and conditions of employment, including claims brought or that could have
 been brought in the lawsuit under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§
 2000e, et seq., and 42 U.S.C. § 1981, as well as state and local anti-discrimination laws.

 The Court has reviewed the Settlement and has preliminarily approved it as being fair, adequate,
 and reasonable. Before deciding whether to give the Settlement final approval, the Court wishes
 to inform the Class of the general terms of the Settlement and of the right of Class Members to
 comment on, or to opt out of (be excluded from participating in), the Settlement.

 3.     Class Definition

As an individual who self-identified as being “Two or More Races (Not Hispanic or Latino),”
you are a member of the Class affected by the Settlement if you fit within this definition:

       All African American and/or Black field-based Financial Advisors employed
       by Edward Jones as Financial Advisors in the United States and were eligible
       to serve Edward Jones clients and earn commissions at any time between May
       24, 2014 and December 31, 2020.

If you received this notice in a mailing addressed to you, then Edward Jones’s records show that
you self-identified as being “Two or More Races (Not Hispanic or Latino).” If you fit the Class
definition above, i.e., one of your races is African American and/or Black, you are a Class Member,
and you have legal rights and options that you can exercise before the Court finally approves the
Settlement.

 4.     Summary of Settlement Terms

Edward Jones has agreed to create a Settlement Fund in the total amount of $34 million. The
Settlement Fund will cover payments to Class Members, Service Awards to the Named
Plaintiffs, Class Counsel’s attorneys’ fees and costs, taxes (excluding the employer’s share of
payroll taxes), and the costs of administering the Settlement Fund.

In addition to establishing the Settlement Fund, Edward Jones is taking actions designed to
enhance opportunities for earnings and advancement of African American and Black FAs.


                                                4
 Case: 1:18-cv-03673 Document #: 119-5 Filed: 03/19/21 Page 6 of 12 PageID #:1383




Below is a summary of the actions Edward Jones has agreed to take during the three-year period
of this Settlement:

      •   Edward Jones’s Inclusion and Diversity department will study, and report to its Enterprise
          Leadership Team, data regarding African American and Black FA representation at Edward
          Jones in hiring and attrition. This report will be made monthly.

      •   Edward Jones will create FA advisory group(s), which will be composed of a cross-section
          of persons at Edward Jones, with a focus on FAs who are African American and/or Black,
          to meet regularly in order to identify and address issues of diversity, equality, and inclusion.

      •   Edward Jones will reduce its maximum training cost recoupment from $75,000 to $50,000.

      •   Edward Jones will not pursue training costs against, and will release in full any and all
          obligations of, all FAs whose Edward Jones employment terminated before January 1, 2021
          for "training costs" or for payment of any alleged costs of FA training.

 5.        How to Proceed: Your Options

Option A: Submit a Verification Form to Participate in the Settlement

If you meet the Class definition and want to participate in the Settlement, you must fill out and mail
the attached Verification Form, swearing under oath and under penalty of perjury that you meet the
Class definition and therefore are a Class Member. If you do not fill out and mail the attached
Verification Form, you will not be eligible to receive a monetary award nor comment on or object
to the Settlement. The address of the Claims Administrator is:

[TBD]

If you fill out, sign and submit the attached Verification Form, and do not request to be excluded,
you will become a Settlement Class Member and be eligible to participate in the Settlement. The
Court will hold the Final Approval Hearing and you, as a Class Member, will be represented by
Class Counsel at no cost to you. If the Court gives final approval to the Settlement, you will then
receive a separate notice about your rights and then have the opportunity to submit a Claim Form
requesting a share of the Settlement Funds. In order to be eligible to receive a share of the Settlement
Funds, you must fill out, sign, and submit a Claim Form, a Form W-4, and a Form W-9 to the
Claims Administrator by the claims submission deadline to be set by the Court after final approval
of the Settlement. See Section 7 below for additional detail about submitting a Claim Form.

Each Class Member will release his or her race and color discrimination, harassment, and retaliation
claims against Edward Jones under federal, state, and local laws, arising up to and including
December 31, 2020, as set forth in the Settlement.

Unless you opt out, whether or not you submit a Claim Form, all claims covered by this Settlement
through December 31, 2020 will be barred by this Settlement. If you do not opt out, you remain
eligible to object to the Settlement pursuant to Option C below, whether or not you submit a Claim

                                                     5
 Case: 1:18-cv-03673 Document #: 119-5 Filed: 03/19/21 Page 7 of 12 PageID #:1384




Form.

Option B: Opt Out and Exclude Yourself from the Settlement

If you meet the Class definition and do not wish to participate in the Settlement, but wish to retain
your rights to sue Edward Jones separately for the legal claims covered by this Settlement, you
must: (1) fill out, sign and submit the attached Verification Form; and (2) request to opt out of, or
be excluded from, this Settlement. If you opt out, you will not be eligible for any monetary award
from the Settlement. However, you will keep any rights you might have to sue Edward Jones
separately for the legal claims covered by this Settlement. You may not opt out of the injunctive
relief of the Settlement.

Any Class Member who wishes to opt out must mail a written, signed statement that he/she is opting
out of the Settlement to the Claims Administrator, at the address listed below. To be effective, this
opt-out statement must be received on or before [30 days after the Notice is mailed to Class
Members], and must include the following language:

        I hereby opt out of the class action settlement in the lawsuit Bland, et al. v. Edward D. Jones
        & Co., L.P., 18-cv-3673 (N.D. Ill.). I understand that, by requesting to be excluded from the
        monetary settlement in this case, I will receive no money from the Settlement Fund created
        under the Settlement Agreement. I understand that I may bring a separate legal action
        seeking damages, but I might receive nothing or less than what I would have received if I
        had filed a claim under the class monetary award procedure in this case.

The address of the Claims Administrator is:

[TBD]

Class Members who submit opt-outs may rescind their opt-outs (i.e., you may change your mind
and stay in the Class). To be effective, such rescissions must be submitted in writing and received
by the Claims Administrator at least one day before the Final Approval Hearing (or “Fairness
Hearing”) on [To be set by the Court].

Class Members who submit timely and valid requests for exclusion will have no right to object to
the Settlement in Court and will no longer be represented by Class Counsel.

You may not opt out of the programmatic relief to be provided as part of this Settlement.

Option C: Comment on or Object to the Settlement

The Court must assess the overall fairness and reasonableness of the Settlement to the Class. If you
fill out, sign, and submit the attached Verification Form, and do not opt out of the Settlement, you
may comment on or object to the Settlement’s programmatic relief and to the monetary relief,
regardless of whether you submit a Claim Form.

In order to have your comment or objection to the Settlement considered by the Court or to speak

                                                  6
 Case: 1:18-cv-03673 Document #: 119-5 Filed: 03/19/21 Page 8 of 12 PageID #:1385




at the Final Approval Hearing you must: (1) fill out and submit the attached Verification Form
stating that you meet the Class definition, and (2) submit to the Claims Administrator a written
comment or objection to the Settlement. Your written comment or objection to the Settlement must
be signed and submitted to the Claims Administrator (with copies served on Class Counsel and
Counsel for Edward Jones, at the addresses listed below), must include a detailed description of the
basis of the comment or objection, must indicate whether you intend to appear at the Final Approval
Hearing, and must be received by the Claims Administrator no later than [30 days after this Notice
is mailed]. You do not need to be represented by separate counsel to comment on or object to the
Settlement.

The address of the Claims Administrator is:

[TBD]

The address of Class Counsel is:

Linda D. Friedman
Suzanne E. Bish
George S. Robot
Stowell & Friedman, Ltd.
303 W. Madison, Suite 2600
Chicago, IL 60606-3395
Telephone: (312) 431-0888
lfriedman@sfltd.com
sbish@sfltd.com
grobot@sfltd.com

The addresses of Counsel for Edward Jones are:

James F. Bennett
John J. Rehmann
Dowd Bennett LLP
7733 Forsyth Blvd., Suite 1900 St. Louis, Missouri 63105
Telephone: (314) 889-7300
jbennett@dowdbennett.com
jrehmann@dowdbennett.com

Brian F. Amery
Carole G. Miller
Stuart D. Roberts
Bressler Amery Ross, P.C.
2001 Park Place, Suite 1500
Birmingham, Alabama 35203
Telephone: (205) 719-0400
bamery@bressler.com
cmiller@bressler.com

                                                 7
 Case: 1:18-cv-03673 Document #: 119-5 Filed: 03/19/21 Page 9 of 12 PageID #:1386




sroberts@bressler.com

 6.     Release

If the Court grants final approval of the Settlement, then all Settlement Class Members who do not
opt out will release Edward Jones from all employment-related claims of race and color,
discrimination, harassment, and retaliation arising up to and including December 31, 2020. To
“release” a claim means that you cannot sue Edward Jones or related parties for any of the claims
covered by the release. If you meet the Class definition, unless you opt out of the Settlement, you
will be covered by the release, even if you do not submit a Claim Form for a monetary award.

 7.     How Will My Settlement Award Be Calculated?

If you fit the Class definition and submit a Verification Form, you may be eligible for a monetary
award from the Settlement Fund.

In order to receive a monetary award, you must fill out and submit a Claim Form, along with IRS
Forms W-4 and W-9. Class Members can choose to submit either (1) a Simple Claim Form, in order
to get an Expedited Monetary Award, or (2) a Detailed Claim Form, if they want the option of an
individualized assessment of their claims.

The Simple Claim Form is short and requires limited information. If the Settlement is approved
and you submit the Simple Claim Form by the Claims Submission Deadline that will be set by the
Court, you will be issued an Expedited Monetary Award check within 45 days after the Claims
Submission Deadline. The Expedited Monetary Award will be based on the following objective
factors: (i) Edward Jones Length of Service (“LOS”) and (ii) period of employment as a Class
Member between May 24, 2014 and December 31, 2020. You will not receive an individualized
assessment of your claim.

The Detailed Claim Form is longer and requires more information about your claims and
employment at Edward Jones. The Detailed Claim Form must be completed in its entirety, including
responding to questions seeking evidence of alleged: (a) race discrimination; (b) financial losses;
and (c) any emotional distress. In order to seek financial recovery for any period after your
employment with Edward Jones, you must submit documentary evidence of post-Edward Jones
income and work history. In addition, in order to seek financial recovery for alleged emotional
distress, you must complete the section of the Claim Form regarding emotional distress and may
submit any additional documentation you deem appropriate.

If you submit a Detailed Claim Form, you will receive an Election Form along with a notice of the
amount of the Expedited Monetary Award you would receive based on the objective factors
described above. You must then elect whether to accept the amount of the Expedited Monetary
Award or proceed to an individualized assessment of your legal claims by one or more qualified
Neutrals. If you return the Election Form and elect to accept the amount of the Expedited Monetary
Award, you will be sent a check within 21 days of returning the Election Form. If you reject the
amount of the Expedited Monetary Award and elect an individual assessment, your claim will be
determined solely on the Detailed Claim Form and any supporting documentation you submitted.

                                                8
Case: 1:18-cv-03673 Document #: 119-5 Filed: 03/19/21 Page 10 of 12 PageID #:1387




The Special Master and/or Neutral(s) will then assess your claim and recommend a monetary award
based on all available information and the individual facts and circumstances of your claim. There
is no guarantee as to the amount of this monetary award. You may receive more or less than the
amount of the Expedited Monetary Award, or you may receive no award, depending on your claim.

Class Counsel will be available to assist Class Members in the claims resolution process. You may
also retain your own attorney to assist you in this process, at your own expense. If you file the
Detailed Claim Form and elect an individualized assessment, the Special Master may consider any
attorneys’ fees you incurred in deciding what monetary award, if any, is appropriate. Your claim
form will remain strictly confidential. Neither your claim form nor the contents thereof will be
disclosed to Edward Jones.

All monetary awards will be reviewed and approved by a Special Master appointed by the Court to
make sure they are fair and consistent. You will not have a right to challenge the allocation and
distribution of the Settlement Funds determined by the claims resolution process and approved by
the Special Master. All monetary awards are final, binding, confidential, and non-appealable.

 8.     Are There Tax Consequences for Any Money I Might Get?

Yes, any award you receive from the Settlement Fund will have tax consequences for you. The
Special Master will be responsible for allocating any monetary payments appropriately between
different types of income (e.g., wages, interest, emotional distress). The Claims Administrator will
be responsible for withholding, remitting and reporting each Claimant’s share of payroll tax
withholding from the Settlement Fund, and for notifying Edward Jones of the employer’s share of
payroll taxes and withholdings. Edward Jones will be responsible for paying Edward Jones’s share
of taxes and costs, including FICA, FUTA, SUTA, and Medicare, which will not be paid from the
Settlement Fund. Other than Edward Jones’s responsibility for the employer’s share of payroll
taxes, Edward Jones has no withholding, reporting, or any other tax reporting or payment
responsibilities, and the Claims Administrator shall indemnify Edward Jones for any tax liability,
damages, or penalties arising out of the Claims Administrator’s performance of any duties required
by the Settlement Agreement.

Class Counsel are not tax advisors and cannot give you advice on any tax matters. Class Counsel
urge you to consult your tax advisor for answers to any questions you may have about the tax
implications of any potential award. Edward Jones makes and has made no representations as to
the taxability of any portion of any award you receive from the Settlement Fund.

 9.     The Lawyers Representing You and the Class

As a Settlement Class Member, you are represented in this litigation by Class Counsel:

Linda D. Friedman
Suzanne E. Bish
George S. Robot
Stowell & Friedman, Ltd.
303 W. Madison, Suite 2600

                                                 9
Case: 1:18-cv-03673 Document #: 119-5 Filed: 03/19/21 Page 11 of 12 PageID #:1388




Chicago, IL 60606-3395
Telephone: (312) 431-0888
lfriedman@sfltd.com
sbish@sfltd.com
grobot@sfltd.com

Unless you elect to exclude yourself from the Settlement, you will continue to be represented by
Class Counsel in connection with implementation of the Settlement at no cost to you. Although it
is not required, you may, if you wish, retain your own attorney at your own expense.

How Will the Lawyers Be Paid?

Class Counsel have pursued these claims on behalf of the Named Plaintiffs and the Class without
receiving any compensation for their services or reimbursement of the litigation expenses they
incurred. If you are a Class Member and receive an award from the Settlement Fund, you will not
owe any fees or expenses to the lawyers who have represented you as part of the Class. Class
Counsel will ask the Court to award them attorneys’ fees of not more than 25% of the Settlement
Fund, or $8,500,000, plus reimbursement of their reasonable litigation expenses. The Court will
decide how much to award Class Counsel for fees and expenses, which will be paid from the
Settlement Fund.

 10.    Terms and Payments Specific to the Named Plaintiffs

Class Members have also been represented in this litigation by Named Plaintiffs Wayne Bland,
Felicia Slaton-Young, and Nyisha Bell. The Named Plaintiffs may participate in the Settlement
claims process just like any other Class Member. In addition, Class Counsel will ask the Court to
grant service awards of $150,000 for each of the Named Plaintiffs. This recognizes the benefits the
Named Plaintiffs achieved for the class, the risks they faced in bringing the case, and the time they
spent pursuing the lawsuit and the Settlement for Class Members.

 11.    The Final Approval Hearing

The Final Approval Hearing on the Settlement will be held at _____ a.m./p.m. on _________, 2021,
in the courtroom of the Honorable Andrea R. Wood at the United States District Court, Northern
District of Illinois, 219 South Dearborn Street, Chicago, IL 60604. At this hearing, the Court will
determine whether the proposed Settlement is fair, reasonable, and adequate and whether it should
be approved. The Court will also consider the amount of fees and expenses to award to Class
Counsel, the amount of the service awards to grant to the Named Plaintiffs, and whether, in
accordance with the Settlement, an order and judgment should be entered bringing the lawsuit to
an end.
Do I Have to Come to the Final Approval Hearing?
No. You are not required to come to the hearing, but you are welcome to come at your own expense.
Class Counsel will appear at the Final Approval Hearing on behalf of all Class Members, at no cost
to you. If you file an objection, you may but do not have to come to Court to talk about it. As long

                                                 10
Case: 1:18-cv-03673 Document #: 119-5 Filed: 03/19/21 Page 12 of 12 PageID #:1389




as you did not opt out and you filed your written objection on time, the Court will consider it. You
may also hire a lawyer to attend for you, but it is not required. If the Court gives final approval to
this Settlement, the Court’s judgment will be final and binding on all Class Members who have not
timely opted out.
 12.    Getting More Information

If you have further questions or still are not sure whether you are included in the Class, you can get
free help at [class website – name TBD] or [website of Claims Administrator], by calling the
Claims Administrator at [telephone number of Claims Administrator], or by calling or writing to
Class Counsel in this case at the contact number/address listed in paragraph 9.

This notice contains only a summary of the terms of the Settlement. For further information, the
complete terms of the Settlement Agreement, and numerous other documents connected with the
Settlement are available for review and/or downloading at [class website – name TBD].

Again, the important deadlines are:

Last Day to Opt Out of the Settlement Class: [30 days after mailing Notice]

Last Day to Object to the Settlement: [30 days after mailing Notice]

Final Approval Hearing: [To be set by the Court]

PLEASE DO NOT CALL OR CONTACT THE COURT, THE OFFICE OF THE CLERK
OF COURT, OR EDWARD JONES WITH QUESTIONS REGARDING THIS NOTICE.




                                                 11
